 

GUARANTY AGREEMENT

 

This GUARANTY AGREEMENT is dated and effective as of April 27, 2018 (as amended,
restated or modified from time to time, the “Guaranty”), and is made Fog Cutter
Capital Group, Inc. (“Fog Cutter”), a corporation organized and existing under
the laws of the State of Maryland, Fatburger North America Inc. (“Fatburger”), a
corporation organized and existing under the laws of the State of Delaware,
Buffalo’s Franchise Concepts Inc. (“Buffalo’s”), a corporation organized and
existing under the laws of the State of Nevada, Ponderosa Franchising Company
(“Ponderosa”), a general partnership organized and existing under the laws of
the State of Delaware and Bonanza Restaurant Company, a general partnership
organized and existing under the laws of the State of Delaware (“Bonanza”,
together with Fog Cutter, Fatburger, Buffalo’s and Ponderosa, the “Guarantors”)
in favor of TCA GLOBAL CREDIT MASTER FUND, LP, a limited partnership organized
and existing under the laws of the Cayman Islands (the “Buyer”).

 

WHEREAS, pursuant to a Securities Purchase Agreement dated and effective as of
even date herewith (the “Purchase Agreement”) by and between Fat Brands, Inc., a
corporation organized and existing under the laws of the State of Delaware (the
“Company”), and the Buyer, the Company has agreed to issue to the Buyer and the
Buyer has agreed to purchase from Company certain senior secured, redeemable
debentures (the “Debentures”), as more specifically set forth in the Purchase
Agreement; and

 

WHEREAS, in order to induce Buyer to purchase the Debentures, and with full
knowledge that Buyer would not purchase the Debentures without this Guaranty,
Guarantors have agreed to execute and deliver this Guaranty to Buyer, for the
benefit of Buyer, as security for the Obligations;

 

WHEREAS, The Guarantors are affiliates of the Company and will significantly
benefit from Buyer’s purchase of the Debentures from the Company; and

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties each
intending to be legally bound, hereby do agree as follows:

 

1. OBLIGATIONS GUARANTEED

 

Guarantors hereby guaranty and become surety to Buyer for the full, prompt and
unconditional payment and performance of the Obligations, when and as the same
shall become due, whether at the stated maturity date, by acceleration or
otherwise, and the full, prompt and unconditional performance of each term and
condition to be performed by Company under the Debentures and the other
Transaction Documents. This Guaranty is a primary obligation of Guarantors and
shall be a continuing inexhaustible Guaranty. This is a guaranty of payment and
not of collection. Buyer may require Guarantors to pay and perform its
liabilities and obligations under this Guaranty and may proceed immediately
against Guarantors without being required to bring any proceeding or take any
action against Company or any other Person prior thereto; the liability of
Guarantors hereunder being independent of and separate from the liability of
Company, any other Guarantors, any other Person, and the availability of other
collateral security for the Debentures and the other Transaction Documents.

 

1

 

 

2. DEFINITIONS

 

All capitalized terms used in this Guaranty that are defined in the Purchase
Agreement shall have the meanings assigned to them in the Purchase Agreement,
unless the context of this Guaranty requires otherwise.

 

3. REPRESENTATIONS AND WARRANTIES. Guarantors represent and warrant to Buyer as
follows:

 

3.1. Organization, Powers. (i) Fog Cutter is a corporation organized under the
laws of the State of Maryland, (ii) Fatburger and Buffalo’s are corporations
organized under the laws of the State of Delaware, (iii) Ponderosa and Bonanza
are partnerships organized and existing under the laws of the State of Delaware;
(ii) each Guarantor has the power and authority (a) to own their properties and
assets and to carry on their business as now being conducted and as now
contemplated; and (b) to execute, deliver and perform (and the officer or
manager executing this Guaranty on behalf of each Guarantor have been duly
authorized to so act and execute this Guaranty on behalf of such Guarantor), and
(iii) each Guarantor has by all necessary action authorized the execution,
delivery and performance of all of its obligations under this Guaranty and any
other Transaction Documents to which it is a party.

 

3.2. Execution of Guaranty. This Guaranty, and each other Transaction Document
to which Guarantors are a party, has been duly executed and delivered by
Guarantors. Execution, delivery and performance of this Guaranty and each other
Transaction Document to which Guarantors are a party will not: (i) violate any
provision of any law, rule or regulation, any judgment, order, writ, decree or
other instrument of any governmental authority, or any provision of any contract
or other instrument to which Guarantors are a party or by which Guarantors or
any of its properties or assets are bound; (ii) result in the creation or
imposition of any lien, claim or encumbrance of any nature, other than the liens
created by the Transaction Documents; and (iii) require any consent from,
exemption of, or filing or registration with, any governmental authority or any
other Person, other than any filings in connection with the liens created by the
Transaction Documents.

 

3.3. Obligations of Guarantors. This Guaranty and each other Transaction
Document to which Guarantors are a party are the legal, valid and binding
obligations of Guarantors, enforceable against Guarantors in accordance with
their terms, except as the same may be limited by bankruptcy, insolvency,
reorganization or other laws relating to or affecting the enforcement of
creditors’ rights generally or by equitable principles which may affect the
availability of specific performance and other equitable remedies. The purchase
of the Debenture by Buyer and the assumption by Guarantors of their obligations
hereunder and under any other Transaction Document to which Guarantors are a
party will result in material benefits to Guarantors. This Guaranty was entered
into by Guarantors for commercial purposes.

 

2

 

 

3.4. Litigation. There is no demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever at law or in equity or by or before any
governmental authority now pending or, to the knowledge of Guarantors,
threatened, against or affecting Guarantors or any of its properties, assets or
rights which, if adversely determined, would materially impair or affect: (i)
the value of any collateral securing the Obligations; (ii) Guarantors’ right to
carry on its business substantially as now conducted (and as now contemplated);
(iii) Guarantors’ financial condition; or (iv) Guarantors’ capacity to
consummate and perform its obligations under this Guaranty or any other
Transaction Document to which Guarantors is a party.

 

3.5. No Defaults. No Guarantor is in default beyond the expiration of any
applicable grace or cure periods, in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained herein or in any
contract or other instrument to which such Guarantor is a party or by which such
Guarantor or any of its properties or assets are bound.

 

3.6. No Untrue Statements. To the knowledge of Guarantors, no Transaction
Document or other document, certificate or statement furnished to Buyer by or on
behalf of the Company or Guarantors contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein not misleading. Guarantors acknowledge that all
such statements, representations and warranties shall be deemed to have been
relied upon by Buyer as an inducement to purchase the Debentures.

 

4. NO LIMITATION OF LIABILITY

 

4.1. Guarantors acknowledge that the obligations undertaken herein involve the
guaranty of obligations of a Person other than Guarantors and, in full
recognition of that fact, Guarantors consent and agree that Buyer may, at any
time and from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness of this Guaranty: (i) change the
manner, place or terms of payment of (including, without limitation, any
increase or decrease in the principal amount of the Obligations or the interest
rate), and/or change or extend the time for payment of, or renew, supplement or
modify, any of the Obligations, any security therefor, or any of the Transaction
Documents evidencing same, and the Guaranty herein made shall apply to the
Obligations and the Transaction Documents as so changed, extended, renewed,
supplemented or modified; (ii) sell, exchange, release, surrender, realize upon
or otherwise deal with in any manner and in any order, any property securing the
Obligations; (iii) supplement, modify, amend or waive, or enter into or give any
agreement, approval, waiver or consent with respect to, any of the Obligations,
or any part thereof, or any of the Transaction Documents, or any additional
security or guaranties, or any condition, covenant, default, remedy, right,
representation or term thereof or thereunder; (iv) exercise or refrain from
exercising any rights against Company or other Persons (including Guarantors) or
against any security for the Obligations; (v) accept new or additional
instruments, documents or agreements in exchange for or relative to any of the
Transaction Documents or the Obligations, or any part thereof; (vi) accept
partial payments on the Obligations; (vii) receive and hold additional security
or guaranties for the Obligations, or any part thereof; (viii) release,
reconvey, terminate, waive, abandon, fail to perfect, subordinate, exchange,
substitute, transfer and/or enforce any security or guaranties, and apply any
security and direct the order or manner of sale thereof as Buyer, in its sole
and absolute discretion, may determine; (ix) add, release, settle, modify or
discharge the obligation of any maker, endorser, Guarantors, surety, obligor or
any other Person who is in any way obligated for any of the Obligations, or any
part thereof; (x) settle or compromise any Obligations, whether in a Proceeding
or not, and whether voluntarily or involuntarily, dispose of any security
therefor (with or without consideration and in whatever manner Buyer deems
appropriate), and subordinate the payment of any of the Obligations, whether or
not due, to the payment of liabilities owing to creditors of Company other than
Buyer and Guarantors; (xi) consent to the merger, change or any other
restructuring or termination of the corporate existence of Company or any other
Person, and correspondingly restructure the Obligations, and any such merger,
change, restructuring or termination shall not affect the liability of
Guarantors or the continuing effectiveness hereof, or the enforceability hereof
with respect to all or any part of the Obligations; (xii) apply any sums it
receives, by whomever paid or however realized, to any of the Obligations and/or
(xiii) take any other action which might constitute a defense available to, or a
discharge of, Company or any other Person (including Guarantors) in respect of
the Obligations.

 

3

 

 

4.2. The invalidity, irregularity or unenforceability of all or any part of the
Obligations or any Transaction Document, or the impairment or loss of any
security therefor, whether caused by any action or inaction of Buyer, or
otherwise, shall not affect, impair or be a defense to any Guarantor’s
obligations under this Guaranty.

 

4.3. Upon the occurrence and during the continuance of any Event of Default,
Buyer may enforce this Guaranty independently of any other remedy, guaranty or
security Buyer at any time may have or hold in connection with the Obligations,
and it shall not be necessary for Buyer to marshal assets in favor of Company,
any other Guarantors of the Obligations or any other Person or to proceed upon
or against and/or exhaust any security or remedy before proceeding to enforce
this Guaranty. Guarantors expressly waives any right to require Buyer to marshal
assets in favor of Company or any other Person, or to proceed against Company or
any other Guarantor of the Obligations or any collateral provided by any Person,
and agrees that Buyer may proceed against any obligor (including any Guarantor)
and/or the collateral in such order as Buyer shall determine in its sole and
absolute discretion. Buyer may file a separate action or actions against
Guarantors, whether action is brought or prosecuted with respect to any security
or against any other Person, or whether any other Person is joined in any such
action or actions. Each Guarantor agrees that Buyer and Company may deal with
each other in connection with the Obligations or otherwise, or alter any
contracts or agreements now or hereafter existing between them, in any manner
whatsoever, all without in any way altering or affecting the security of this
Guaranty.

 

4.4. Each Guarantor expressly waives, to the fullest extent permitted by
applicable law, any and all defenses which such Guarantor shall or may have as
of the date hereof arising or asserted by reason of: (i) any disability or other
defense of the Company, or any other Guarantor for the Obligations, with respect
to the Obligations; (ii) the unenforceability or invalidity of any security for
or guaranty of the Obligations or the lack of perfection or continuing
perfection or failure of priority of any security for the Obligations; (iii) the
cessation for any cause whatsoever of the liability of the Company, or any other
Guarantor of the Obligations (other than by reason of the full payment and
performance of all Obligations (other than contingent indemnification
obligations)); (iv) any failure of Buyer to marshal assets in favor of the
Company or any other Person; (v) any failure of Buyer to give notice of sale or
other disposition of collateral to Company or any other Person or any defect in
any notice that may be given in connection with any sale or disposition of
collateral; (vi) any failure of Buyer to comply with applicable laws in
connection with the sale or other disposition of any collateral or other
security for any Obligations, including, without limitation, any failure of
Buyer to conduct a commercially reasonable sale or other disposition of any
collateral or other security for any Obligations; (vii) any act or omission of
Buyer or others that directly or indirectly results in or aids the discharge or
release of the Company or any other Guarantor of the Obligations, or of any
security or guaranty therefor by operation of law or otherwise; (viii) any law
which provides that the obligation of a surety or any Guarantor must neither be
larger in amount or in other respects more burdensome than that of the principal
or which reduces a surety’s or such Guarantor’s obligation in proportion to the
principal obligation; (ix) any failure of Buyer to file or enforce a claim in
any bankruptcy or other proceeding with respect to any Person; (x) the election
by Buyer, in any bankruptcy proceeding of any Person, of the application or
non-application of Section 1111(b)(2) of the United States Bankruptcy Code; (xi)
any extension of credit or the grant of any lien under Section 364 of the United
States Bankruptcy Code; (xii) any use of collateral under Section 363 of the
United States Bankruptcy Code; (xiii) any agreement or stipulation with respect
to the provision of adequate protection in any bankruptcy proceeding of any
Person; (xiv) the avoidance of any lien or security interest in favor of Buyer
for any reason; (xv) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any Person, including without limitation any discharge of, or bar or
stay against collecting, all or any of the Obligations (or any interest thereon)
in or as a result of any such proceeding; or (xvi) any action taken by Buyer
that is authorized by this Section or any other provision of any Transaction
Document. Each Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations.

 

4

 

 

4.5. This is a continuing guaranty and shall remain in full force and effect as
to all of the Obligations until such date as all amounts owing by the Company to
Buyer shall have been paid in full in cash and all obligations of the Company
with respect to any of the Obligations shall have terminated or expired (other
than contingent indemnification obligations) (such date is referred to herein as
the “Termination Date”).

 

5. LIMITATION ON SUBROGATION

 

Until the Termination Date, each Guarantor waives any present or future right to
which such Guarantor is or may become entitled to be subrogated to Buyer’s
rights against Company or to seek contribution, reimbursement, indemnification,
payment or the like, or participation in any claim, right or remedy of Buyer
against Company or any security which Buyer now has or hereafter acquires,
whether or not such claim, right or remedy arises under contract, in equity, by
statute, under common law or otherwise. If, notwithstanding such waiver, any
funds or property shall be paid or transferred to any Guarantor on account of
such subrogation, contribution, reimbursement, or indemnification at any time
when all of the Obligations have not been paid in full, such Guarantor shall
hold such funds or property in trust for Buyer and shall forthwith pay over to
Buyer such funds and/or property to be applied by Buyer to the Obligations.

 

5

 

 

6. COVENANTS

 

6.1. Financial Statements; Compliance Certificate. No later than ten (10) days
after written request therefore from Buyer, each Guarantor shall deliver to
Buyer: (a) financial statements disclosing all of such Guarantor’s assets,
liabilities, net worth, income and contingent liabilities, all in reasonable
detail and in form reasonably acceptable to Buyer, signed by such Guarantor, and
certified by such Guarantor to Buyer to be true, correct and complete in all
material respects; (b) complete copies of federal tax returns, including all
schedules, each of which shall be signed and certified by such Guarantor to be
true and complete copies of such returns; and (c) such other information
respecting such Guarantor as Buyer may from time to time reasonably request.

 

6.2. Subordination of Other Debts. Each Guarantor hereby: (a) subordinates the
obligations now or hereafter owed by Company to such Guarantor (“Subordinated
Debt”) to any and all obligations of Company to Buyer now or hereafter existing
while this Guaranty is in effect, and hereby agrees that such Guarantor will not
request or accept payment of or any security for any part of the Subordinated
Debt, and any proceeds of the Subordinated Debt paid to such Guarantor, through
error or otherwise, shall immediately be forwarded to Buyer by Guarantors,
properly endorsed to the order of Buyer, to apply to the Obligations; provided,
that the foregoing shall not apply to (i) inter-company debt between the Company
and its wholly-owned subsidiaries, or (ii) debt that is currently outstanding
between the Company and Fog Cutter, as reported in the Company’s SEC Reports.

 

6.3. Security for Guaranty. Each obligation and liability of Fog Cutter
evidenced by this Guaranty is also secured by all of the Collateral of Fog
Cutter pursuant to that certain Security Agreement by and between Fog Cutter and
Buyer made of even date herewith (the “Security Agreement”). All of the
agreements, conditions, covenants, provisions, representations, warranties and
stipulations contained in the Security Agreement or any other Transaction
Documents to which a Guarantor is a party which are to be kept and performed by
the Guarantors are hereby made a part of this Guaranty to the same extent and
with the same force and effect as if they were fully set forth herein, and each
Guarantor covenants and agrees to keep and perform them, or cause them to be
kept or performed, strictly in accordance with their terms.

 

7. EVENTS OF DEFAULT

 

Each of the Events of Default in the Debenture, Purchase Agreement or any other
Transaction Document shall constitute an Event of Default hereunder.

 

6

 

 

8. REMEDIES.

 

8.1. Upon an Event of Default, as provided in the Debenture, Purchase Agreement
or any other Transaction Document, all liabilities and obligations of any
Guarantor hereunder shall become immediately due and payable without demand or
notice and, in addition to any other remedies provided by law or in equity,
Buyer may:

 

8.1.1. Enforce the obligations of the Guarantors under this Guaranty.

 

8.1.2. To the extent not prohibited by and in addition to any other remedy
provided by law or equity, setoff against any of the Obligations any sum owed by
Buyer in any capacity to any Guarantor whether due or not.

 

8.1.3. Perform any covenant or agreement of any Guarantor in default hereunder
(but without obligation to do so) and in that regard pay such money as may be
required or as Buyer may reasonably deem expedient. Any costs, expenses or fees,
including reasonable attorneys’ fees and costs, incurred by Buyer in connection
with the foregoing shall be included in the Obligations guaranteed hereby, and
shall be due and payable on demand, together with interest at the highest
non-usurious rate permitted by applicable law, such interest to be calculated
from the date of such advance to the date of repayment thereof. Any such action
by Buyer shall not be deemed to be a waiver or release of any Guarantor
hereunder and shall be without prejudice to any other right or remedy of Buyer.

 

8.2. Settlement of any claim by Buyer against Company, whether in any Proceeding
or not, and whether voluntary or involuntary, shall not reduce the amount due
under the terms of this Guaranty, except to the extent of the amount actually
paid by Company or any other obligated Person and legally retained by Buyer in
connection with the settlement (unless otherwise provided for herein or
therein).

 

9. MISCELLANEOUS.

 

9.1. Disclosure of Financial Information. Buyer is hereby authorized to disclose
any financial or other information about any Guarantor to any governmental
authority having jurisdiction over Buyer or to any present, future or
prospective participant or successor in interest in the Debentures, provided
that any such participant or successor in interest agree to maintain such
information confidential and limit the distribution of such information only to
such persons’ Affiliates’ respective partners, directors, officers, employees,
representatives, advisors and agents, including accountants, legal counsel and
other advisors (it being understood that the persons to whom such disclosure is
made will be informed of the confidential nature of such information and
instructed to keep such information confidential). The information provided may
include, without limitation, amounts, terms, balances, payment history, return
item history and any financial or other information about Guarantors.

 

9.2. Remedies Cumulative. The rights and remedies of Buyer, as provided herein
and in any other Transaction Document, shall be cumulative and concurrent, may
be pursued separately, successively or together, may be exercised as often as
occasion therefor shall arise, and shall be in addition to any other rights or
remedies conferred upon Buyer at law or in equity. The failure, at any one or
more times, of Buyer to exercise any such right or remedy shall in no event be
construed as a waiver or release thereof. Buyer shall have the right to take any
action it deems appropriate without the necessity of resorting to any collateral
securing this Guaranty.

 

7

 

 

9.3. Integration. This Guaranty and the other Transaction Documents constitute
the sole agreement of the parties with respect to the transactions contemplated
hereby and thereby and supersede all oral negotiations and prior writings with
respect thereto.

 

9.4. Attorneys’ Fees and Expenses. If Buyer retains the services of counsel by
reason of a claim of an Event of Default hereunder or under any of the other
Transaction Documents, or on account of any matter involving this Guaranty, or
for examination of matters subject to Buyer’s approval under the Transaction
Documents, all costs of suit and all reasonable attorneys’ fees and such other
reasonable expenses so incurred by Buyer shall forthwith, on demand, become due
and payable and shall be secured hereby.

 

9.5. No Implied Waiver. Buyer shall not be deemed to have modified or waived any
of its rights or remedies hereunder unless such modification or waiver is in
writing and signed by Buyer, and then only to the extent specifically set forth
therein. A waiver in one event shall not be construed as continuing or as a
waiver of or bar to such right or remedy on a subsequent event.

 

9.6. Waiver. Except as otherwise provided herein or in any of the Transaction
Documents, each Guarantor waives notice of acceptance of this Guaranty and
notice of the Obligations and waives notice of default, non-payment, partial
payment, presentment, demand, protest, notice of protest or dishonor, and all
other notices to which Guarantors might otherwise be entitled or which might be
required by law to be given by Buyer. Each Guarantor waives the right to any
stay of execution and the benefit of all exemption laws, to the extent permitted
by law, and any other protection granted by law to Guarantors, now or hereafter
in effect with respect to any action or proceeding brought by Buyer against it.
Each Guarantor irrevocably waives all claims of waiver, release, surrender,
alteration or compromise and the right to assert against Buyer any defenses,
set-offs, counterclaims, or claims that any Guarantor may have at any time
against Company or any other party liable to Buyer.

 

9.7. No Third Party Beneficiary. Except as otherwise provided herein, no party
hereto intends the benefits of this Guaranty to inure to any third party and no
third party (including Company) shall have any status, right or entitlement
under this Guaranty.

 

9.8. Partial Invalidity. The invalidity or unenforceability of any one or more
provisions of this Guaranty shall not render any other provision invalid or
unenforceable. In lieu of any invalid or unenforceable provision, there shall be
added automatically a valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.

 

9.9. Binding Effect. The covenants, conditions, waivers, releases and agreements
contained in this Guaranty shall bind, and the benefits thereof shall inure to,
the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns; provided, however, that this Guaranty cannot
be assigned by Guarantors without the prior written consent of Buyer, and any
such assignment or attempted assignment by Guarantors shall be void and of no
effect with respect to the Buyer.

 

8

 

 

9.10. Modifications. This Guaranty may not be supplemented, extended, modified
or terminated except by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification or discharge is sought.

 

9.11. Sales or Participations. Buyer may from time to time sell or assign the
Debentures, in whole or in part, or grant participations in the Debentures
and/or the obligations evidenced thereby without the consent of Company or
Guarantors (other than as provided in the Purchase Agreement), provided,
however, Buyer shall provide written notice to Company and Guarantors of any
such assignment or grant of participations. The holder of any such sale,
assignment or participation, if the applicable agreement between Buyer and such
holder so provides, shall be: (a) entitled to all of the rights, obligations and
benefits of Buyer (to the extent of such holder’s interest or participation);
and (b) deemed to hold and may exercise the rights of setoff or banker’s lien
with respect to any and all obligations of such holder to Guarantors (to the
extent of such holder’s interest or participation), in each case as fully as
though Guarantors are directly indebted to such holder. Buyer may in its
discretion give notice to Guarantors of such sale, assignment or participation;
however, the failure to give such notice shall not affect any of Buyer’s or such
holder’s rights hereunder.

 

9.12. MANDATORY FORUM SELECTION. Any dispute arising under, relating to, or in
connection with THIS GUARANTY or related to any matter which is the subject of
or incidental to THIS GUARANTY, ANY OTHER TRANSACTION DOCUMENT, OR THE
COLLATERAL (whether or not such claim is based upon breach of contract or tort)
shall be subject to the exclusive jurisdiction and venue of the state and/or
federal courts located in Broward County, Florida; provided, however, BUYER may,
at its sole option, elect to bring any action in any other jurisdiction. This
provision is intended to be a “mandatory” forum selection clause and governed by
and interpreted consistent with Florida law OR NEVADA LAW, AS APPLICABLE.
GUARANTORS HEREBY WAIVE PERSONAL SERVICE OF ANY AND ALL PROCESS AND CONSENT THAT
ALL SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO GUARANTORS, AS SET FORTH HEREIN OR IN THE MANNER PROVIDED
BY APPLICABLE STATUTE, LAW, RULE OF COURT OR OTHERWISE.

 

9.13. Notices. All notices, requests and demands to or upon Buyer or Guarantors,
to be effective, shall be delivered in the manner and addressed at the
applicable address set forth in the Purchase Agreement. The Guarantors agree and
acknowledge that notice to each of them may be sent and delivered to the
Company, as required under the Purchase Agreement, and such notice to the
Company shall be deemed valid and effective notice to Guarantors hereunder.

 

9

 

 

9.14. Governing Law. Except in the case of the Mandatory Forum Selection clause
set forth in Section 9.12 hereof, this Guaranty shall be governed by and
construed in accordance with the substantive laws of the State of Nevada without
reference to conflict of laws principles.

 

9.15. Joint and Several Liability. The word “Guarantors” or “Guarantors” shall
mean all of the undersigned persons, if more than one, and their liability shall
be joint and several. The liability of Guarantors shall also be joint and
several with the liability of any other Guarantors under any other guaranty.

 

9.16. Continuing Enforcement. If, after receipt of any payment of all or any
part of the Obligations, Buyer is compelled or reasonably agrees, for settlement
purposes, to surrender such payment to any person or entity for any reason
(including, without limitation, a determination that such payment is void or
voidable as a preference or fraudulent conveyance, an impermissible setoff, or a
diversion of trust funds), then this Guaranty shall continue in full force and
effect or be reinstated, as the case may be, and Guarantors shall be liable for,
and shall indemnify, defend and hold harmless Buyer with respect to the full
amount so surrendered. The provisions of this Section shall survive the
termination of this Guaranty and shall remain effective notwithstanding the
payment of the Obligations, the cancellation, conversion or redemption of the
Debentures, this Guaranty or any other Transaction Document, the release of any
security interest, lien or encumbrance securing the Obligations or any other
action which Buyer may have taken in reliance upon its receipt of such payment.
Any cancellation, release or other such action shall be deemed to have been
conditioned upon any payment of the Obligations having become final and
irrevocable.

 

9.17. WAIVER OF JURY TRIAL. GUARANTORS AGREE THAT, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY SUIT, ACTION OR PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM,
BROUGHT BY LENDER OR GUARANTORS ON OR WITH RESPECT TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR THE DEALINGS OF THE PARTIES WITH RESPECT HERETO OR THERETO,
SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY. LENDER AND GUARANTORS HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND INTELLIGENTLY, AND WITH THE ADVICE OF
THEIR RESPECTIVE COUNSEL, WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING. FURTHER, LENDER
AND GUARANTORS WAIVE ANY RIGHT THEY MAY HAVE TO CLAIM OR RECOVER, IN ANY SUCH
SUIT, ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE, CONSEQUENTIAL OR
OTHER DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. GUARANTORS
ACKNOWLEDGE AND AGREES THAT THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF
THIS GUARANTY AND THAT LENDER WOULD NOT PURCHASE THE DEBENTURES IF THE WAIVERS
SET FORTH IN THIS SECTION WERE NOT A PART OF THIS GUARANTY.

 

[ signature page follows ]

 

10

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, has duly
executed and delivered this Guaranty Agreement as of the day and year first
above written.

 

  FOG CUTTER CAPITAL GROUP, INC.         /s/ Andrew Wiederhorn   Name: Andrew
Wiederhorn   Title: Chief Executive Officer

 

STATE OF ____________________________ )     ) SS.   COUNTY OF
__________________________ )  

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Andrew Wiederhorn , the Chief Executive
Officer of Fogcutter Capital Group, Inc., a Maryland corporation, who is
personally known to me to be the same person whose name is subscribed to the
foregoing, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



      Notary Public           My Commission Expires:      

 

11

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, has duly
executed and delivered this Guaranty Agreement as of the day and year first
above written.

 

  FATBURGER NORTH AMERICA INC.         /s/ Andrew Wiederhorn   Name: Andrew
Wiederhorn   Title: Chief Executive Officer

 

STATE OF ____________________________ )     ) SS.   COUNTY OF
__________________________ )  

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Andrew Wiederhorn, the Chief Executive
Officer of Fatburger North America Inc., a Delaware corporation, who is
personally known to me to be the same person whose name is subscribed to the
foregoing, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



      Notary Public           My Commission Expires:      

 

12

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, has duly
executed and delivered this Guaranty Agreement as of the day and year first
above written.

 

  BUFFALO’S FRANCHISE CONCEPTS INC.         /s/ Andrew Wiederhorn   Name: Andrew
Wiederhorn   Title: Chief Executive Officer

 

STATE OF ____________________________ )     ) SS.   COUNTY OF
__________________________ )  

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Andrew Wiederhorn , the Chief Executive
Officer of Buffalo’s Franchise Concepts Inc., a Nevada corporation, who is
personally known to me to be the same person whose name is subscribed to the
foregoing, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



      Notary Public           My Commission Expires:    

 

13

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, has duly
executed and delivered this Guaranty Agreement as of the day and year first
above written.

 

  PONDEROSA FRANCHISING COMPANY         /s/ Andrew Wiederhorn   Name: Andrew
Wiederhorn   Title: Chief Executive Officer

 

STATE OF____________________________ )     ) SS.   COUNTY OF
__________________________ )  

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Andrew Wiederhorn, the Chief Executive
Officer of Ponderosa Franchising Company, a Delaware general partnership, who is
personally known to me to be the same person whose name is subscribed to the
foregoing, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



      Notary Public           My Commission Expires:    

 

14

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, has duly
executed and delivered this Guaranty Agreement as of the day and year first
above written.

 

  BONANZA RESTAURANT COMPANY         /s/ Andrew Wiederhorn   Name: Andrew
Wiederhorn   Title: Chief Executive Officer

 

STATE OF ____________________________ )     ) SS.   COUNTY OF
__________________________ )  

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that [●], the [●] of Bonanza Restaurant Company,
a Delaware general partnership, who is personally known to me to be the same
person whose name is subscribed to the foregoing, appeared before me this day in
person and acknowledged that he/she signed and delivered the said instrument as
his/her own free and voluntary act and as the free and voluntary act of said
corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



      Notary Public           My Commission Expires:    

 

15

 

 